Citation Nr: 0426846	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for depression claimed 
as secondary to service-connected disabilities.  

2.  Entitlement to service connection for heart disability.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for low back pain 
claimed as secondary to service-connected foot disability.

5.  Entitlement to service connection for a chest disability 
to include respiratory disability.  

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to an initial compensable evaluation for 
Raynaud's syndrome.

8.  Entitlement to a compensable evaluation for status post 
left pectoral muscle strain.

9.  Entitlement to a rating in excess of 10 percent for 
plantar fascitis.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, A.T.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2002, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  The 
veteran testified at a Board hearing at the RO in December 
2003.  

At the December 2003 hearing, the veteran submitted a 
detailed statement in support of her claim.  Included within 
the statement were numerous references to other physical 
problems the veteran was experiencing.  It is not apparent to 
the Board if the veteran is alleging that other disabilities 
she currently experiences are service-connected.  The issue 
is not inextricably intertwined with the current appeal and 
is, therefore, referred to the RO for clarification and 
appropriate action.

The issues of entitlement to service connection for 
arthritis, a skin disorder, a low back condition and 
entitlement to increased evaluations for Raynaud's syndrome 
and status post left pectoral muscle strain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Depression was not present during active duty or for many 
years after the veteran's discharge nor has any current 
depression been linked to active duty by competent evidence 
of record.  

2.  There is no competent evidence of the current existence 
of a heart problem which has been linked to active duty.  

3.  There is no competent evidence of the current existence 
of a chest disability other than that for which service 
connection has already been granted nor is there any 
competent evidence of the presence of a current respiratory 
disorder.

4.  The service-connected plantar fascitis is manifested by 
complaints of pain.  




CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

2.  A heart problem was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003). 

3.  A chest disability to include a respiratory disability 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003). 

4.  A rating in excess of 10 percent is not warranted for the 
service-connected plantar fascitis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.71 and Code 
5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA, 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection and entitlement to 
increased ratings.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, a letter dated in January 
2002 effectively furnished notice to the veteran of the types 
of evidence necessary to substantiate her claims as well as 
the types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
She was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board stresses that 
the veteran was informed of the evidence necessary to 
substantiate her claims and has been afforded VA 
examinations.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review for further notice of VCAA.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The claims file includes service 
medical records, private and VA medical records and 
correspondence from the veteran.  The veteran was furnished 
appropriate VA examinations in connection with her claims.  
38 C.F.R. § 3.159(c)(4). 

The Board notes the veteran submitted evidence to the 
undersigned at the time of a December 2003 Travel Board 
hearing.  This evidence has not been reviewed by the RO.  The 
veteran, however, affirmatively waived review of this 
evidence by the RO.  


Entitlement to service connection for depression claimed as 
secondary to Raynaud's syndrome.

The veteran's service medical records were silent as to 
complaints of, diagnosis of, or treatment for, depression.  
The only competent post-service evidence of record which 
includes references to depression is included in a report of 
a February 2002 VA examination, a December 2003 letter from a 
VA psychiatrist and some VA clinical records dated in 2002.  

At the time of the February 2002 VA examination, the veteran 
reported that she was very depressed about her medical 
problems.  The medical history was noted to be significant 
for aortic insufficiency, costochondritis, cystic disease of 
the breast and breast cysts.  The diagnosis was major 
depression.  The disability was not linked to the veteran's 
active service.  

The December 2003 letter from the VA psychiatrist indicates 
that the veteran had been diagnosed with mood-anxiety 
disorder characterized by depression and panic attacks.  It 
was also noted that the veteran was medically compromised in 
that she had CREST syndrome, which was a progressive disease 
that leads to hardening and scarring of the skin and 
connective tissue.  The psychiatrist opined that the mood-
anxiety disturbance could be explained by an etiological 
relationship between her current medical condition and a 
recurrent depressive disorder.  

A VA clinical record dated in July 2002 included the notation 
that the veteran had been receiving regular treatment for 
depression.  

Significant to this decision is the fact that none of the 
competent medical evidence of record has linked any currently 
exiting depression to active duty on a direct basis, nor has 
the veteran advanced that argument.  The Board finds service 
connection for depression is not warranted on a direct basis.  

The veteran has argued that her depression is secondary to 
her service-connected Raynaud's Syndrome.  Service connection 
is also in effect for status post left pectoral muscle strain 
and bilateral plantar fasciitis.  The Board finds that 
service connection is not warranted for depression on a 
secondary basis as there is no competent evidence of record 
indicating that the depression is linked to a service-
connected disability.  The examiner who conducted the 
February 2002 VA examination noted the veteran's anxiety over 
her medical condition but did not link the depression he 
diagnosed to the medical condition.  The VA psychiatrist's 
December 2003 letter links the veteran's depression to CREST 
Syndrome.  Treatise information submitted by the veteran 
indicated that CREST Syndrome consists of calcinosis, 
Raynaud's Syndrome, esophageal dysfunction, sclerodactyly and 
telangiectasia.  The veteran, however, is only service-
connected for Raynaud's Syndrome.

More significant to this decision is the fact that the 
opinion included in the December 2003 letter uses speculative 
language.  The United States Court of Appeals for Veterans 
Claims (Court) has held that medical opinions expressed in 
terms of "may" implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative . . . 
).  In the present case, the Board finds that the opinion 
included in the December 2003 letter used the word "could" 
which suggests a mere possibility of service incurrence.  It 
is not sufficiently probative to warrant service connection 
for depression.  

The only other evidence of record which attempts to link the 
currently existing depression to the veteran's active service 
or to a service-connected disability is the veteran's own 
allegations and testimony.  As a layperson, the veteran is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Her opinion as to 
the etiology of her depression is without probative value.  




Entitlement to service connection for a heart disability.

The veteran submitted a claim of entitlement to service 
connection for "heart" in November 2000.  The only 
indications of any heart problems included in the service 
medical records were dated in August 1984.  There were two 
clinical records dated that month which referenced unifocal 
premature ventricular contractions, and one of the records 
included the statement that the veteran was noted to have an 
irregular rhythm on auscultation of the heart and episodes of 
trigeminy on EKG's.  The pertinent assessment was benign 
unifocal premature ventricular contractions with a benign 
cardiac examination.  There were no other references in the 
service medical records.  

There is competent post-service evidence of the presence of 
disabilities potentially linked to the heart including 
ischemia, moderate aortic regurgitation, premature 
ventricular contractions, and aortic insufficiency.  
Significantly, none of these disorders was linked to the 
veteran's active duty service.  The Board notes that 
premature ventricular contractions were present during and 
after active service.  The Board further notes the August 
1984 diagnosis of the premature ventricular contraction 
indicated that the cardiac examination was benign.  

The first post-service evidence of heart problems was in 
2000.  

Cardiac catheterization was conducted in March 2000 for 
aortic valvular disease and abnormal exercise nuclear study.  
There was a history of atypical chest discomfort and arm 
numbness.  The pertinent diagnoses were minimal disease in 
the left anterior descending artery and probably 3+ aortic 
insufficiency with a probable malformed aortic valve.  

A March 2000 letter from a private physician included 
diagnoses of atypical chest pain with the possibility of 
ischemic disease; and aortic insufficiency of an unclear 
duration.  

A private clinical record dated in March 2000 included the 
assessments of moderate server aortic insufficiency, and 
trivial coronary artery disease with elevated risk for 
coronary artery disease.  

A VA examination conducted in February 2002 included 
pertinent diagnoses of coronary artery disease by history 
with echo-proven aortic regurgitation and emphysema by 
history.  

None of the above referenced medical evidence linked any 
cardiac disability to active duty in any way and the most 
recent evidence of record, the report of the February 2002 VA 
examination which was expressly conducted to determine if 
there was any currently heart disability, only noted coronary 
artery disease by history with aortic regurgitation.  There 
is no evidence of record indicating that the aortic 
regurgitation and/or aortic insufficiency which was first 
noted in 2000 (nine years after the veteran's discharge) was 
linked to any incident of active duty.  As there is no 
competent evidence of the presence of heart disability other 
than premature ventricular contractions during active duty 
nor within one year of the veteran's discharge, and as there 
is no competent evidence of record linking any current heart 
disability to any incident of active duty, service connection 
is not warranted for a heart disorder on a direct basis or on 
a presumptive basis.  

The veteran testified before the undersigned in December 2003 
that Raynaud' s Syndrome has been linked to a heart condition 
due to an inadequate flow of blood and an inability of the 
heart to obtain oxygen.  As noted previously, however, the 
veteran is a layperson and her opinion as to the etiology of 
her heart condition is without probative value.  The veteran 
has also argued that her chest wall pain and costochondritis 
could be heart disease based on reasonable doubt.  The Board 
does not believe this is a situation of reasonable doubt.  
The only evidence which supports the veteran's position is 
the veteran's own allegation.  Again, her opinion as to the 
etiology of her heart condition is without probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Entitlement to service connection for a chest disability to 
include respiratory disability.

Initially, the Board notes the veteran is service-connected 
for costochondritis, which has been attributed to frequent 
complaints of chest pain.  This claim for chest disability is 
exclusive of the costochondritis claim.  

The Board finds that service connection is not warranted for 
a chest disability to include respiratory disability.  The 
service medical records reveal the veteran was treated for 
different respiratory and sinus problems during active duty 
including sinusitis, flu syndrome, viral syndrome and upper 
respiratory infection.  There is no indication, however, that 
these disorders were chronic.  There was no record of any 
other chest respiratory disability in the service medical 
records.  

There is no competent evidence of the current existence of 
chest or respiratory problems in the claims file.  At the 
time of the February 2002 heart examination, the veteran 
complained of shortness of breath and feeling tired after 
doing moderate exercise.  The diagnoses were coronary artery 
disease by history and emphysema by history.  No current 
respiratory disability was diagnosed.  Pulmonary function 
testing was conducted as well as a chest X-ray.  

Service connection is not warranted for a chest disability to 
include respiratory disability as the evidence of record 
demonstrates that any in-service respiratory problems were 
acute and transitory and there is no competent evidence of 
record of a current chest disability to include a respiratory 
disability which was linked to active duty in any way.  The 
only evidence of record which indicates that the veteran has 
a current chest disability (other than the service-connected 
costalchondritis), including a respiratory disability which 
was incurred in or aggravated by active service, is the 
veteran's own opinion.  Her opinions on medical issues are 
without probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The veteran has testified that she currently has a 
respiratory disorder secondary to her service-connected 
Raynaud' s syndrome, but there is no competent evidence of 
this.  The only evidence which supports this theory of 
etiology is the veteran's own opinion.  Her opinion as to the 
etiology of her respiratory disability is without probative 
value.  

Entitlement to a rating in excess of 10 percent for plantar 
fascitis.

In November 2000, the veteran submitted a claim of 
entitlement to an increased rating for her service-connected 
plantar fascitis.  She indicated that her condition had 
increased in symptomatology.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service connection plantar fascitis has been 
evaluated as 10 percent disabling by analogy under Diagnostic 
Code 5299-5276.  A 10 percent rating under this code, 
regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon achillis, and pain on manipulation and use of the 
feet.  A 20 percent rating for unilateral pes planus or a 30 
percent rating for bilateral pes planus requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

Another potentially applicable Diagnostic Code is 5284, which 
provides the rating criteria for evaluation of other foot 
injuries.  Under this Diagnostic Code, a 10 percent 
evaluation is warranted for moderate foot disability, a 20 
evaluation is warranted for moderately severe foot injuries 
and a 30 percent evaluation is assigned for severe foot 
injuries.  

The Board finds a rating in excess of 10 percent is not 
warranted for the service-connected plantar fasciitis.  The 
main disability attributed to the foot problem was pain.  
However, there is no clinical evidence of the presence of a 
severe condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, characteristic 
callosities, marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances.  

In April 2000, the veteran complained of foot, ankle and back 
pain.  It was noted that she had custom orthotics which she 
required to walk.  Physical examination revealed the veteran 
had plantar hallux sub 1 and 5 met head callus.  The heel was 
not too painful if she used the orthotics.  

On VA foot examination in November 2000, the veteran reported 
a history of plantar fasciitis that started during basic 
training.  She wore an orthotic which relieved the symptoms 
of pain in her feet.  Physical examination revealed no 
swelling, increased heat or erythema about the feet or the 
joints of the digits or ankles bilaterally.  The veteran 
could stand on her toes and heels with mild discomfort.  The 
pertinent diagnosis was normal clinical and radiographic 
examination of the feet.  

A private podiatrist reported in April 2001 that the veteran 
was complaining of sore feet.  Physical examination revealed 
normal temperature.  There were no signs of ulceration or 
infection.  Tenderness was present below the fifth metatarsal 
heads bilaterally and the fifth toes were tender to 
palpation.  The impression from the examination was Taylor's 
bunions, hammertoes and exostosis.  

In August 2001, the veteran complained of chronic foot pain 
and callus.  Arch supports hurt the veteran and she was using 
her old orthotics.  She was planning on hammertoe and bunion 
surgery in the fall.  

On VA neurological examination in February 2002, the veteran 
reported she had a history of a bilateral foot condition 
including pain and numbness of the feet during movement and 
walking.  Gait was noted to be normal.  Tandem gait was 
difficult.  Tenderness was present bilaterally on both feet.  
The veteran had flat feet bilaterally.  The pertinent 
diagnosis was musculoskeletal pain.  

At the time of a VA joints examination in February 2002, the 
veteran reported a history of plantar fasciitis while on 
active duty.  The veteran's gait was within normal limits.  
Examination of the feet revealed no swelling, increased heat 
or erythema over the joints of the feet.  A full range of 
motion in the ankles and digits was noted.  No tenderness to 
palpation was noted over the ankle joints, the digits of the 
feet or over the plantar surface of the heel.  The pertinent 
diagnosis was no significant pathology found on clinical or 
radiographic examination of the bilateral feet.  

The pain noted on examination was not attributed to plantar 
fasciitis.  Regardless of the diagnosis, the symptomatology 
noted on examination of the bilateral feet does not rise to a 
level of impairment sufficient to warrant a 20 percent 
evaluation under Diagnostic Code 5276.  As noted above, pain 
is the main complaint regarding the veteran's feet.  The 
Board notes that a 10 percent evaluation under Diagnostic 
Code 5276 contemplates pain on manipulation and use.  While 
pain is also a factor for assignment of the next higher 
rating, the veteran does not meet any of the other criteria 
for assignment of a rating in excess of 10 percent.  The 
Board finds the evidence of record demonstrates that the 
service-connected foot disability more nearly approximates a 
10 percent evaluation under Diagnostic Code 5276.  There is 
one notation in the clinical records dated subsequent to the 
veteran's claim which indicates that the veteran had 
calluses.  There is no indication, however, that these are 
characteristic calluses which are required for the next 
higher rating.  

Nor is an increased rating warranted when the foot claim is 
evaluated under Diagnostic Code 5284 for other foot injuries.  
As noted above, the main manifestation of the veteran's foot 
disability is pain.  This pain alone, however, does not 
equate to a moderately severe or severe level.  The 
examinations which noted the presence of pain also noted that 
the veteran was able to walk.  No other disability has been 
attributed to the service-connected foot problem.   The most 
recent examination seemed to indicate that the veteran did 
not experience any pain at all in her feet.  

The Board notes the veteran's representative requested a 
bilateral rating for the service-connected plantar fasciitis.  
However, a bilateral rating does not exist for a 10 percent 
evaluation under Diagnostic Code 5276.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service connected plantar fascitis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 
ORDER

Entitlement to service connection for depression claimed as 
secondary to service-connected disabilities is denied.  

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for a chest disability to 
include a respiratory disability is denied.  

Entitlement to a rating in excess of 10 percent for plantar 
fascitis is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
arthritis.  She has alleged that it is secondary to her 
service-connected disabilities.  The only evidence in the 
medical records of the presence of arthritis is included in 
the report of a February 2002 VA skin examination.  The 
diagnosis from the examination was postinflammatory 
hyperpigmentation of the knuckles and fingers on an atopic 
background.  The examiner noted that the claims file had been 
reviewed.  She opined that it was as likely as not that the 
veteran's Raynaud's Syndrome was related to arthritis.  
However, there is no X-ray evidence of the presence of 
arthritis in the claims file.  Additionally, the reference in 
the February 2002 VA examination report to arthritis does not 
indicate where the arthritis was located.  A remand is 
required in order for the RO to contact the examiner who 
conducted the February 2002 VA skin examination and determine 
upon what basis she diagnosed arthritis and where in the body 
the disability was located.  She should also be requested to 
provide a basis for her opinion linking the Raynaud' s 
syndrome to arthritis.  

The report of the VA joints examination which was conducted 
in February 2002 indicates that X-rays of the lumbosacral 
spine were to be obtained and reviewed.  The report then 
includes the notation that X-rays were not done.  The veteran 
testified that she had been informed by a physician that she 
had arthritis in her back.  Another VA examination should be 
conducted to determine if the veteran currently has arthritis 
of the spine and, if so, its etiology.  

The veteran has alleged that she has a current low back 
disorder which is secondary to her service-connected foot 
disability.  There is evidence in the service medical records 
of the veteran reporting a long history of episodic back pain 
in January 1988.  Additionally, overuse syndrome of the back 
and foot was noted in August 1990.  

On the report of the VA joints examination in February 2002, 
the examiner included the diagnosis of no significant 
pathology found on clinical examination of the lumbosacral 
spine.  However, during range of motion testing, it was noted 
that forward flexion to 20 degrees was accompanied by 
complaints of pain.  It was also noted in the examination 
report that X-rays of the lumbosacral spine were to be 
obtained.  However, a subsequent notation in the report 
indicates no X-rays were done.  This is significant as the 
veteran has testified that she had been informed by a 
physician at Walter Reed that she had arthritis in her spine.  
A VA examination should be conducted, to include X-ray 
examination of the lumbosacral spine, to determine if the 
veteran currently experiences a low back disability which was 
linked to any incident of active duty service or to any 
service-connected disability.  

The veteran is claiming entitlement to service connection for 
a skin disability.  On VA examination in February 2002, the 
examiner noted the presence of postinflammatory 
hyperpigmentation of the knuckles and fingers on an atopic 
background.  The examiner was unable to rule out Raynaud' s 
syndrome.  Tinea pedis and onychomycosis were also diagnosed.  

The veteran testified that she experiences digital ulcers due 
to Raynaud' s Syndrome.  She also submitted photographs of 
herself which appeared to show skin problems.  The pictures 
were not of diagnostic quality, however.  The claim of 
entitlement to service connection for a skin disability is 
inextricably intertwined with the claim of entitlement to an 
increased rating for Raynaud' s syndrome.  A VA examination 
is required in order to determine if the skin disability 
shown is separate and distinct from the service-connected 
Raynaud's syndrome.  

The veteran is claiming entitlement to an initial compensable 
evaluation for Raynaud's syndrome.  She testified in December 
2003 that she was receiving treatment for her Raynaud's and 
was to be seen by a specialist in Raynaud's syndrome in late 
2003 and early 2004.  These records are not in the claims 
file, and the RO should obtain them, if possible.  On a 
handout which was submitted at the time the veteran appeared 
before the undersigned, she alleged constant Raynaud's 
syndrome symptomalogy 24 hours per day including burning, 
throbbing, aching, numbness, stiffening fingers and 
discoloration.  She indicated that she had lesions on her 
hands.  She also reported that she had attendant CREST 
syndrome.  The Board has construed this information as an 
indication that the veteran's service-connected Raynaud's 
syndrome had increased in symptomatology since her last VA 
examination in 2002.  The Court has held that where the 
evidence does not adequately evaluate the current state of 
the condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

The veteran is claiming that her service-connected status 
post left pectoral muscle strain is more disabling than 
currently evaluated.  The disability has been evaluated as 
non-compensably disabling under Diagnostic Code 5302.  Under 
this Diagnostic Code, a slight injury of Muscle Group II 
warrants a non-compensable evaluation and a moderate 
disability warrants a 20 percent disability evaluation.  A 
moderately severe injury to Muscle Group II warrants a 30 
evaluation for the dominant hand side and a 20 percent 
evaluation for the non-dominant side.  The veteran's 
representative has alleged the veteran's injury is moderately 
severe.  The evidence of record is inadequate to evaluate 
this claim.  The reports of VA examinations did not include 
any objective findings as to the impairment attributable to 
the service-connected status post left pectoral muscle 
strain.  There was no evaluation of fascial defect, atrophy, 
or impaired tonus; an evaluation of impairment of 
functioning; or an evaluation of any lowered threshold of 
fatigue after average use.  The Board also notes that the 
veteran's chest pain has been attributed to nonservice-
connected disabilities, including fibromyalgia.  A 
determination must be made as to what disability is 
attributable solely to the service-connected muscle injury as 
opposed to some systemic condition.  

Accordingly, the issues of entitlement to service connection 
for arthritis, a skin disorder, a low back condition and 
entitlement to increased evaluations for Raynaud's syndrome 
and status post left pectoral muscle strain are hereby 
REMANDED for the following: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
disabilities on remand since 2002.  After 
securing the necessary releases, the RO 
should obtain these records.  

2.  The RO should contact the examiner 
who conducted the February 2002 VA skin 
examination and request that she provide 
an addendum to her examination report 
which indicates upon what basis she made 
the diagnosis of arthritis and where the 
arthritis was located.  If the diagnosis 
was not based on X-rays, then X-rays 
should be obtained to document the 
diagnosis.  The RO should also request 
the examiner to provide a basis for her 
opinion linking Raynaud's syndrome to 
arthritis.  If this examiner is 
unavailable, the veteran should be 
scheduled for a new VA examination to 
obtain the required information.  

3.  The veteran should be scheduled for a 
VA examination of the low back to 
determine the nature, extent, and 
etiology of any disability found on 
examination.  All necessary testing 
including X-rays should be conducted.  
The examiner is requested to provide an 
opinion as to whether it is as likely as 
not that any currently existing low back 
disability is linked to active duty in 
any way, or is secondary to any service-
connected disability.  

4.  The veteran should be scheduled for 
an examination to determine the nature, 
extent and etiology of any skin 
disability found on examination.  The 
examiner should determine if the veteran 
currently experiences a skin disability, 
and if so, whether it is as likely as not 
that the currently existing skin 
disability is linked to active duty in 
any way or is linked in any way to the 
veteran's service-connected Raynaud's 
syndrome.  

5.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of disability attributable to 
the service-connected Raynaud's syndrome.  
The examiner should be provided with the 
rating criteria under Diagnostic Code 
7117 for evaluation of Raynaud's syndrome 
and the examination report should include 
sufficient information for evaluation of 
the disability under the stated criteria.  

6.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of disability attributable to the 
service-connected status post left 
pectoral muscle strain.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should render an 
opinion as to the nature and extent of 
the veteran's service-connected status 
post left pectoral muscle strain and 
whether this muscle disability can best 
be described as a slight, moderate, 
moderately severe or severe muscle 
injury.  

7.  After completing development, the 
issues on appeal should be readjudicated.  
If the decisions remain adverse to the 
veteran, the veteran and her 
representative should be provided a 
supplemental statement of the case.  
After the appropriate period of time for 
response, the case should be returned to 
the Board for final review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



